                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

MARCO GORDON,                               )
                                            )
                      Petitioner,           )
       v.                                   )       No. 2:15-cr-00027-GZS
                                            )           2:18-cv-00200-GZS
UNITED STATES OF AMERICA,                   )
                                            )
                      Respondent            )


                       ORDER AFFIRMING THE
            RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


       No objections having been filed to the Magistrate Judge’s Recommended Decision

(ECF No. 439) filed on November 16, 2018, the Recommended Decision if AFFIRMED.

Accordingly, it is ORDERED that:

            (1) An evidentiary hearing is not warranted under Rule 8 of the Rules

               Governing Section 2255 cases;

            (2) Petitioner’s Motion for Habeas Relief under 28 U.S.C. § 2255 (ECF No.

               430) is hereby DENIED.

            (3) A certificate of appealability is DENIED pursuant to Rule 11 of the Rules

               Governing Section 2255 cases because there is no substantial showing of

               the denial of a constitutional right within the meaning of 28 U.S.C.

               §2253(c)(2).



                                                    _/s/ George Z. Singal        __
                                                    United States District Judge

Dated this 11th day of December, 2018.
